Citation Nr: 1510298	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-27 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for left elbow and upper arm numbness.

3.  Entitlement to service connection for a psychiatric disorder to include as secondary to his service-connected disabilities.

4.  Entitlement to a disability rating in excess of 10 percent prior to October 23, 2008 and 40 percent as of October 23, 2008 for service-connected residuals of traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to December 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

Additional VA treatment records were associated with the Veteran's virtual claims file in November 2014.  Some of the treatment records are duplicates of what was associated in the Veteran's claims file and considered by the RO.  The additional VA treatment records are cumulative and are not pertinent with respect to the Veteran's service connection claim for numbness of the left elbow and left upper arm.  Regarding the Veteran's service connection claim for a cervical spine disorder, the Board will not refer this evidence to the RO, because the benefit to which the evidence relates can be granted in full on appeal without such referral. See 38 C .F.R. § 20.1304(c) (2014).  Accordingly, the Board will not remand the issues of entitlement to service connection for numbness of the left elbow and left upper arm and a cervical spine disorder for consideration of the additional evidence in the first instance.
	
The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in the April 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's current cervical strain is related to active military service.

2.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a disability manifested by intermittent pain and numbness of the left elbow and upper arm.

3.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the April 2014 Board hearing that he requested a withdrawal of his appeal for the issue of entitlement to an increased disability rating for residuals of traumatic brain injury to include migraine headaches and cognitive dysfunction.


CONCLUSIONS OF LAW

1.  Cervical strain was incurred during active military service.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for entitlement to service connection for a disability manifested by intermittent pain and numbness of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased disability rating for service-connected residuals of traumatic brain injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's service connection claim for a cervical spine disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A letter dated in March 2008 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for numbness of the left elbow and left upper arm to include on a secondary basis.  He was notified of how VA determines the disability rating and effective date if his claim is granted.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports dated in April 2008 and June 2012, lay statements from the Veteran and a transcript of the April 2014 Board hearing.

The April 2008 and June 2012 VA examination reports show that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiners documented the results of the evaluation and provided an explanation for the conclusion that the Veteran did not have a current diagnosis of a disability manifested by numbness of the left elbow and left upper arm.  The April 2008 examiner provided a negative medical opinion with an explanation.  Therefore, the April 2008 and June 2012 VA examinations are adequate for adjudication purposes.

The record presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 




Cervical Spine Disorder

The Veteran claims that his current neck disability is related to active military service.  Specifically, he asserts that his current cervical spine disorder to include cervical strain is related to head injuries that occurred in 1998 when a heavy TOW missile fell on his head and in 2000 when a Bradley vehicle rolled over.  He contends that he has had pain in his neck since he was discharged from active military service.  

In assessing whether the Veteran is entitled to service connection for a cervical spine disorder, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  A July 2007 letter from the Veteran's private physician reveals that he has a current diagnosis of cervical strain.  A June 2012 VA examination report shows that the Veteran was diagnosed with mild degenerative joint disease.  Thus, the Veteran has a current diagnosis of a cervical spine disorder.

A review of the Veteran's service treatment records do not show any treatment for or a diagnosis of a neck disability during service.  A December 1998 service treatment record documents that an object fell on his head resulting in a laceration to the scalp.  The Veteran reported that he had a head injury, but he denied recurrent back pain or back injury.  The September 2001 separation examination reveals that the Veteran's neck and spine were clinically evaluated as normal.  The first evidence that the Veteran experienced neck pain was in a December 2002 VA general medical examination.  The Veteran reported mild stiffness and pain in the neck.  The first medical evidence of a diagnosis of a cervical spine disorder was in a July 2004 letter from the Veteran's physician.  

With respect to the issue of whether the Veteran's current neck disorder is related to active military service, the Board observes that the record contains conflicting medical opinions.  A July 2004 letter from the Veteran's private physician noted that the Veteran had recently undergone an evaluation for chronic headache and neck pain.  He noted that based on a review of the Veteran's old military service medical records, his exam and recent testing, it is likely that his closed-head injury sustained while in the military and the cervical strain he suffered in the military is contributing to his current muscle strain.  A July 2009 letter from the Veteran's chiropractor reveals that the Veteran sought treatment for injuries sustained in a motor vehicle accident.  He explained that after obtaining a thorough case history, it was established that the Veteran's symptoms he had been experiencing post accident were caused by an exacerbation of previous conditions.  The chiropractor noted that medical records from VA confirm the history provided by the Veteran.

In contract, a VA examiner in June 2012 determined that the Veteran had mild degenerative joint disease of the cervical spine that was less likely than not incurred in or caused by the claimed in-service injury.  She listed numerous medical evidence of record including the July 2004 letter from the Veteran's physician.  However, she discounted this opinion as it was not clear what military records the physician reviewed as he did not have access to the claims file.  She explained that the evidence of record does not show that the Veteran's neck pain started in service and the available evidence points to the fact that the most likely cause of the Veteran's chronic neck pain was the two motor vehicle accidents in November 2007 and May 2009 in which the Veteran's car was rear ended.  The Board finds that this opinion is of low probative value, because the examiner did not address in her explanation that the Veteran reported stiffness and neck pain in a December 2002 VA examination, that he was treated for chronic neck pain prior to the motor vehicle accidents in November 2008 and May 2009and he filed the service connection claim for a cervical spine disorder prior to the motor vehicle accidents.  

In light of the foregoing, the Board finds that there is competent and credible lay evidence of continuity of symptomatology neck pain since service and a persuasive medical opinion in July 2004 relating the Veteran's current diagnosis of cervical strain to active military service.  Accordingly, the evidence is at least in equipoise on whether the Veteran's current diagnosis of cervical strain is related to active military service and therefore, service connection is warranted. 

Left Elbow and Upper Arm Numbness

The Veteran contends that he currently has intermittent pain and numbness of the left arm.  Specifically, he contends that the pain and numbness of the left arm is caused by or related to his service-connected traumatic brain injury and/or cervical strain.  

In assessing whether the Veteran is entitled to service connection for pain and numbness of the left elbow and upper arm, the Board must first determine whether the Veteran has a current diagnosis of the claimed disorder.  The medical evidence of record shows that the Veteran has sought treatment for intermittent numbness and pain of the left arm since July 2007; however, there is no objective evidence of a current disability manifested by pain, numbness or paresthesia of the left arm.  An April 2008 VA examination reveals that there was no radiographic or clinical evidence to support a diagnosis with respect to his left arm and elbow numbness.  A June 2008 electromyography (EMG) report shows that the Veteran had a normal EMG and nerve conduction study.  A May 2010 VA EMG clinic consult report shows that the veteran had a normal EMG and nerve conduction study with respect to symptoms of paresthesia in the bilateral upper extremities.  A June 2012 VA examination reveals that the Veteran had subjective complaints of left upper extremity radiculopathy.  The examiner explained that the Veteran has had three negative EMG's and a negative physical examination during the current examination so there is no evidence of nerve root involvement.  The Board recognizes that the Veteran has sought treatment for numbness, paresthesia and pain of the left arm.  Pain alone does not constitute a disability for VA compensation purposes; however, pain, as well as other symptoms, that are a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  The VA examiner in April 2008 determined that the left arm/elbow numbness is not caused by or the result of the cervical spine, headaches, post-concussion syndrome with scalp laceration or closed head injury as there was no significant pathology revealed of the cervical spine in the MRI to account for the left arm/elbow numbness.  The Board finds that this opinion is probative as the examiner provided a clear explanation based on the medical evidence of record and general medical expertise.  In light of the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of a disability related to the Veteran's symptoms of numbness and pain of the left arm.
 
With respect to the Veteran statements of intermittent left arm numbness, paresthesia and pain, the Veteran, as a lay person, is competent to report these symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to report that he has a specific diagnosis of a left upper extremity disability, because that assessment does not involve a simple diagnosis.  The Veteran is also not competent to relate his symptoms of left arm pain and numbness to his service-connected cervical strain or residuals of a traumatic brain injury.  Furthermore, the Board finds that his lay statements are outweighed by the objective medical evidence of record.  Two VA examiners provided medical opinions against the claim, all rendered following physical examination of the Veteran and review of the claims file.  They both concluded that there was no clinical evidence of radiculopathy or peripheral neuropathy of the left arm and the Board finds their conclusions persuasive.  

In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of diagnosis of a disability related to the symptoms of intermittent left arm numbness and pain, service connection may not be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  As no diagnosis has been shown in this case, the Board concludes that service connection for a disability manifested by numbness and pain of the left elbow and left upper arm is not warranted.

III.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in April 2014 that he wished to withdraw his increased rating  claim for service-connected residuals of traumatic brain injury.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the increased rating claim for traumatic brain injury and the appeal is dismissed insofar as this issue is concerned.


ORDER

Entitlement to service connection for cervical strain is granted.  

Entitlement to service connection for left elbow and upper arm numbness is denied.

The appeal is dismissed as to the issue of entitlement to an increased disability rating for residuals of traumatic brain injury to include migraine headaches and cognitive dysfunction.


REMAND

The Veteran testified during the April 2014 Board hearing that he has a psychiatric disorder due to the pain and other disabling effects from all of his service-connected disabilities.  The Veteran was provided with VA mental health examinations in April 2008 and June 2012 that provided an opinion with respect to whether the Veteran's current psychiatric disorders are caused by or aggravated by his service-connected traumatic brain injury.  There is no VA medical opinion of record that addresses whether the Veteran's current psychiatric disorders are secondary to all of his service-connected disabilities.  Thus, the Veteran should be provided with another VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA psychiatric examination by a VA psychologist or psychiatrist to determine the identity and etiology of any psychiatric disorder that may be present.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to identify all of the Veteran's psychiatric disorders.

a. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder(s) found on examination or in the medical record had its onset during, or is otherwise related to the Veteran's active military service to include the traumatic brain injury from a heavy missile falling on his head.  

In determining whether the Veteran has a psychiatric disorder that is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record. 

The examiner should provide an explanation for all conclusions reached.

b. If the answer to (a) is negative, then whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder(s) found on examination or in the medical record is caused by or aggravated (chronically worsened) by the Veteran's service-connected disabilities.

The examiner should provide an explanation for all conclusions reached.

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


